UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) New Jersey93.0% Bergen County Improvement Authority, Governmental Loan Revenue 3.00 2/15/12 130,000 131,471 Branch Banking and Trust Co. Municipal Trust (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.23 9/7/11 10,260,000 a,b,c 10,260,000 Brick Township, General Improvement GO Notes (Landfill Closure Project) 3.00 11/1/11 490,000 491,647 Burlington County Bridge Commission, County-Guaranteed LR (Governmental Leasing Program) 4.50 8/15/12 250,000 259,255 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.38 9/7/11 6,600,000 a,b,c 6,600,000 Carteret Redevelopment Agency, Revenue (Project Notes) 1.50 9/28/11 1,500,000 1,500,549 East Brunswick Township, GO Notes, BAN 2.00 1/6/12 5,000,000 5,016,050 East Brunswick Township, GO Notes, BAN 2.00 4/13/12 3,000,000 3,022,299 Elizabeth, GO Notes, BAN (Sewer Utility) 1.25 4/13/12 2,000,000 2,003,039 Essex County Improvement Authority, Pooled Governmental Loan Program Revenue (LOC; Wells Fargo Bank) 0.14 9/7/11 1,800,000 a 1,800,000 Galloway Township, GO Notes (General Improvement and Sewer Utility) 2.00 9/4/12 820,000 832,046 Howell Township, GO Notes (General Capital Improvements Bonds) 2.25 11/1/11 700,000 701,565 Howell Township, GO Notes (Sewer Utility Assessment Bonds) 2.25 11/1/11 120,000 120,268 Irvington Township, GO Notes, BAN 2.00 6/21/12 2,000,000 2,009,505 Keyport Borough, GO Notes 3.00 8/1/12 200,000 204,186 Little Falls Township, GO Notes, Refunding (General Improvement) 2.00 5/1/12 170,000 171,553 Lower Township, GO Notes, Refunding (General Improvement) 2.00 7/15/12 485,000 490,874 Middlesex County Improvement Authority, County-Guaranteed Revenue, Refunding (Middlesex Regional Educational Services Commission Project) 3.00 9/15/11 230,000 230,216 Middletown Township, GO Notes, BAN 1.50 9/21/11 2,604,325 2,605,032 Monmouth County, GO Notes 4.00 9/1/11 650,000 650,000 Monmouth County, GO Notes, Refunding 3.00 1/15/12 250,000 251,844 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/11 250,000 250,682 Monmouth County Improvement Authority, Governmental Loan Revenue 4.00 12/1/11 175,000 176,511 New Jersey, GO Notes 5.25 7/1/12 250,000 259,761 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.28 9/7/11 1,480,000 a 1,480,000 New Jersey Economic Development Authority, EDR (Catholic Community Services Project) (LOC; Wells Fargo Bank) 0.24 9/7/11 290,000 a,d 290,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.29 9/7/11 735,000 a 735,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.25 9/7/11 700,000 a 700,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 1,650,000 a 1,650,000 New Jersey Economic Development Authority, EDR (J James Realty Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 100,000 a 100,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 1,115,000 a 1,115,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.39 9/7/11 1,130,000 a 1,130,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 1,095,000 a 1,095,000 New Jersey Economic Development Authority, EDR (Republic Services, Inc. Project) (LOC; Bank of America) 0.30 9/7/11 625,000 a 625,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.39 9/7/11 1,755,000 a 1,755,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.25 9/7/11 1,535,000 a 1,535,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 1,080,000 a 1,080,000 New Jersey Economic Development Authority, EDR (The Trustees of The Lawrenceville School Project) 5.00 7/1/12 100,000 103,592 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.06 9/1/11 2,500,000 a 2,500,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.11 9/1/11 10,100,000 a 10,100,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.29 9/7/11 2,360,000 a 2,360,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wells Fargo Bank) 0.22 9/7/11 2,500,000 a 2,500,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.46 9/7/11 2,515,000 a 2,515,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.31 9/7/11 1,480,000 a 1,480,000 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.16 9/1/11 3,100,000 a 3,100,000 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.18 9/1/11 24,200,000 a 24,200,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.25 9/7/11 5,525,000 a,d 5,525,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.25 9/7/11 4,210,000 a,d 4,210,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wells Fargo Bank) 0.22 9/7/11 620,000 a 620,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wells Fargo Bank) 0.29 9/7/11 300,000 a 300,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.29 9/7/11 1,860,000 a 1,860,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.25 9/7/11 1,680,000 a 1,680,000 New Jersey Economic Development Authority, Revenue (Green Hill Project) (LOC; Valley National Bank) 0.26 9/7/11 4,700,000 a 4,700,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.31 9/7/11 8,680,000 a,d 8,680,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.31 9/7/11 8,680,000 a,d 8,680,000 New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wells Fargo Bank) 0.27 9/7/11 275,000 a 275,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 2,000,000 a 2,000,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.39 9/7/11 5,920,000 a,d 5,920,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.24 9/7/11 570,000 a,d 570,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.29 9/7/11 1,075,000 a 1,075,000 New Jersey Economic Development Authority, Revenue, Refunding (Crane's Mill Project) (LOC; TD Bank) 0.23 9/7/11 545,000 a 545,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wells Fargo Bank) 0.34 9/7/11 1,625,000 a 1,625,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Thermal Energy Limited Partnership I Project) (LOC; JPMorgan Chase Bank) 0.18 9/7/11 1,100,000 a 1,100,000 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.32 9/7/11 15,600,000 a 15,600,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 3.35 9/1/11 100,000 100,000 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.26 9/7/11 9,280,000 a,d 9,280,000 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.35 9/7/11 200,000 a,d 200,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.41 9/7/11 1,000,000 a,b,c,d 1,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.29 9/7/11 200,000 a,d 200,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.11 9/1/11 10,530,000 a,d 10,530,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; TD Bank) 0.15 9/7/11 16,000,000 a 16,000,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/11 175,000 177,066 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/11 200,000 202,426 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/11 1,700,000 1,722,923 Ocean County, GO Notes, Refunding 4.00 12/1/11 750,000 756,430 Piscataway Township, GO Notes 2.00 2/1/12 1,000,000 1,006,808 Piscataway Township, GO Notes (General Improvement) 4.00 10/15/11 100,000 100,381 Point Pleasant Beach Borough, GO Notes (General Improvement) 2.25 8/1/12 100,000 101,502 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 0.28 9/7/11 1,660,000 a,b,c 1,660,000 Port Authority of New York and New Jersey, Equipment Notes 0.27 9/7/11 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 0.54 9/7/11 13,795,000 a,b,c,d 13,795,000 Rahway, GO Notes, BAN 1.50 8/10/12 3,000,000 3,013,939 Rahway Redevelopment Agency, City-Secured Arts District Extension Project Notes 1.75 9/15/11 2,150,000 2,150,510 Red Bank, GO Notes, BAN 1.50 11/30/11 2,090,500 2,093,048 Ridgewood, GO Notes (General Improvement and Water Utility) 4.00 7/1/12 125,000 128,621 River Vale Township, GO Notes, BAN 1.50 1/13/12 9,000,000 9,016,347 Spotswood Borough, GO Notes, BAN 1.50 12/7/11 2,400,000 2,403,153 Stafford Township, GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp.) 2.00 12/1/11 125,000 125,309 Vernon Township, GO Notes 3.00 1/1/12 585,000 588,723 Vineland, Electric Utility GO Notes, Refunding (LOC; Wells Fargo Bank) 0.19 9/7/11 8,400,000 a 8,400,000 Voorhees Township, GO Notes (General Improvement and Sewer Utility) 2.00 2/1/12 330,000 331,979 West Essex Regional School District Board of Education, GO Notes, Refunding 2.00 11/1/11 100,000 100,245 West Windsor-Plainsboro Regional School District, GO Notes, Refunding 5.00 12/1/11 100,000 101,138 Woodbridge Township, GO Notes (Sewer Utility) 2.00 7/1/12 850,000 858,781 U.S. Related6.5% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.14 9/1/11 1,540,000 a,b,c 1,540,000 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.31 9/7/11 5,300,000 a,d 5,300,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 9/7/11 7,600,000 a,b,c 7,600,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.32 9/7/11 3,630,000 a,b,c 3,630,000 Total Investments (cost $277,166,274) % Cash and Receivables (Net) .5 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities amounted to $46,085,000 or 16.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At August 31, 2011, the fund had $74,180,000 or 26.6% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. At August 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 277,166,274 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
